Citation Nr: 0939812	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  08-19 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied service 
connection for bilateral hearing loss and tinnitus.  

In October 2008, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  

In December 2008, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Competent evidence of bilateral hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the Veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.  

3.  The competent evidence does not demonstrate that tinnitus 
is causally related to the Veteran's active service.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service or 
aggravated by service, nor may sensorineural hearing loss be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

At the October 2008 hearing, the Veteran testified that 
working as an equipment repairman during his active service 
caused his current bilateral hearing loss and tinnitus.  He 
explained that the constant excessive generator noise, as 
well as exposure to rocket and mortar attacks on base while 
stationed in Vietnam caused his hearing problems.  After 
discharge from service, the Veteran worked as an automotive 
technician, which according to him, exposed him to excessive 
noise only "a little but, . . . not very much" as he 
encountered during his active military service.  The Veteran 
asserts that service connection is warranted for his 
bilateral hearing loss and tinnitus.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.  

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss and 
tinnitus.  At the outset, the Board notes that current 
audiological testing revealed moderate to profound 
sensorineural hearing loss from 500 through 4000 Hertz in the 
right ear and mild to severe sensorineural hearing loss from 
1000 through 4000 Hertz in the left ear, in addition to the 
presence of bilateral tinnitus.  See the January 2007 VA 
examination report.  Additionally, although the Veteran is 
competent to allege that he experienced hearing difficulties 
and noticed ringing in the ears while in service, the 
probative and persuasive evidence of record fails to show 
that the Veteran's hearing loss and tinnitus continued in 
symptomatology since service or are service related.  

The Veteran's service treatment records show no diagnosis of 
hearing loss or tinnitus.  Upon discharge from service, 
audiometric testing at the April 1971 separation examination 
revealed the following puretone thresholds, in decibels.  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
-
25
LEFT
5
5
0
-
20

No readings were taken at the 3000 Hertz level, but 
otherwise, the Veteran's hearing upon discharge was within 
normal limits by VA definition.  See 38 C.F.R. § 3.385.  
Clinical evaluation of the ears at the separation examination 
was normal, and the Veteran denied having hearing loss and 
ear, nose, or throat trouble on his April 1971 report of 
medical history.  

Post service treatment records merely reflect complaints of 
and treatment for bilateral hearing loss and tinnitus.  Based 
upon the evidence in the claims file, the first time the 
Veteran's bilateral hearing loss and tinnitus are shown is in 
the January 2007 VA examination report, which occurred many 
years following discharge from service.  As previously noted, 
the Board acknowledges that the Veteran has contended, in 
essence, that his hearing loss and tinnitus have existed 
since his military service.  It is also acknowledged the 
Veteran is competent to state that he was exposed to acoustic 
trauma as an equipment repairman.  However, there is no 
objective medical evidence of record of bilateral hearing 
loss and tinnitus being caused by inservice noise exposure 
during service or immediately thereafter.  In this regard the 
Board also notes that in Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000), the Court held that "evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the Veteran's health and 
medical treatment during and after military service."  Id. 
at 1333.  

Given the negative service treatment records, the absence of 
complaint or treatment until many years after service, and 
the absence of any evidence showing continuity of 
symptomatology, the Board finds that the evidence weighs 
against the Veteran's statements and thereby his claims.  See 
Voerth v. West, 13 Vet. App. 117, 120- 21 (1999) (there must 
be medical evidence on file demonstrating a relationship 
between the Veteran's current disabilities and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observations is competent).  

In addition to the foregoing, in January 2007, the Veteran 
was afforded a VA examination for his bilateral hearing loss 
and tinnitus.  He informed the VA examiner that his noise 
history includes exposure to gunfire and artillery fire while 
in the military, and equipment and automobile engine noise 
post service while working as an automobile technician.  
Based upon a review of the claims file and audiological 
testing, the VA examiner concluded that because there was no 
evidence of hearing problems at the time of discharge from 
service, "it is not at least as likely as not" that the 
bilateral hearing loss and tinnitus are due to acoustic 
trauma during his active military service.  

With regard to the examiner's opinion, the Board initially 
notes that it weighs against the Veteran's claims.  When read 
in context, the examiner clearly finds that the Veteran's 
hearing loss and tinnitus were not caused by military noise 
exposure.  This finding is also consistent with the other 
evidence of record.  As previously stated, the service 
treatment records show no diagnosis of hearing loss or 
tinnitus, and it was not until many years after service that 
the Veteran's hearing loss and tinnitus were initially 
diagnosed.  In addition to the foregoing, the Veteran 
admitted at the October 2008 hearing that he did not 
experience hearing loss and tinnitus until approximately 
"five [to] ten years after service."  As such, the Board 
finds that the VA examiner's January 2007 medical opinion is 
definitive and of great probative value.  The Veteran's 
bilateral hearing loss and tinnitus are not related to his 
military service, and there is no competent medical evidence 
to balance the January 2007 VA medical opinion.  

The Board is aware of the Veteran's contentions that his 
bilateral hearing loss and tinnitus are somehow etiologically 
related to service.  Additionally, the Board acknowledges the 
June 2008 buddy statement attesting to the Veteran's exposure 
to acoustic trauma while stationed at Camp Davies in Vietnam.  
However, as the record does not reflect that the Veteran or 
his service buddy possess a recognized degree of medical 
knowledge, their assertions as to the existence, nature and 
etiology of the current diagnoses are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Here, the Veteran is 
capable of observing hearing problems related to his 
bilateral hearing loss and tinnitus, but the Veteran is not 
competent (i.e., professionally qualified) to offer an 
opinion as to the cause of his bilateral hearing loss and 
tinnitus.  Additionally, as discussed above, the probative 
and persuasive evidence does not support the Veteran's 
assertions.  

The Board finds that the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus cannot be 
granted because there is no evidence of hearing loss or 
tinnitus at the time he separated from service, no evidence 
of manifestations of sensorineural hearing loss to a 
compensable degree within one year following his discharge 
from service, no evidence of continuity of symptomatology of 
hearing loss and tinnitus from the time he separated from 
service until the first objective showing of hearing loss and 
right ear tinnitus, and no competent evidence of a nexus 
between bilateral hearing loss and tinnitus to his active 
military service.  

Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
of service connection for bilateral hearing loss and 
tinnitus, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2006 letter.  In the September 
2006 letter, VA informed the Veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  See also the December 2006 VCAA letters.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

In accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the September 2006 and December 2006 letters to 
the Veteran included the type of evidence necessary to 
establish disability ratings and effective dates for the 
disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and VA outpatient treatment records from 
December 2005 to February 2007.  The Board notes that VA 
attempted to obtain the Veteran's clinical records while 
stationed at Camp Davies in Vietnam from June 1968 to 
November 1968.  In May 2009, the service department indicated 
that a search was conducted, but the records were unable to 
be located.  The Veteran was notified of the search in the 
May 2009 Supplemental Statement of the Case (SSOC).  As of 
this date, no response has been received from the Veteran; 
thus, the Board finds that the duty to assist has been 
satisfied.  The Veteran was also afforded a VA examination in 
connection with his claims of service connection for 
bilateral hearing loss and tinnitus.  The examiner reviewed 
the claims file, the Veteran's subjective history, clinical 
findings of record, and rendered an opinion.  The Board finds 
that the opinion is probative and consistent with the 
Veteran's service treatment records.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Moreover, there is no 
contrary medical opinion or medical evidence in the record, 
and neither the Veteran nor his representative has identified 
or alluded to such medical evidence or opinion.  Thus, the 
Board considers the opinion adequate.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


